Case: 13-7102    Document: 4     Page: 1   Filed: 08/02/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                ROBERT W. MCMILLAN,
                  Claimant-Appellant,
                            v.
   Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                 Respondent-Appellee.
                __________________________

                        2013-7102
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-3003, Judge Robert N. Davis.
              __________________________

                      ON MOTION
                __________________________
  Before RADER, Chief Judge, BRYSON and WALLACH, Cir-
                       cuit Judges.
PER CURIAM.
                       ORDER
    The Secretary of Veterans Affairs moves to dismiss
this appeal as untimely.
    On March 22, 2013, the United States Court of Ap-
peals for Veterans Claims (Veterans Court) entered
Case: 13-7102        Document: 4   Page: 2      Filed: 08/02/2013




MCMILLAN v. SHINSEKI                                          2

judgment in Robert W. McMillan’s case. According to the
docket of the Veterans Court, the court received McMil-
lan’s notice of appeal on May 22, 2013, 61 days after the
date of judgment.
    To be timely, a notice of appeal must be filed with the
Veterans Court within 60 days of the entry of judgment.
See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R. App.
P. 4(a)(1). The statutory deadline for taking an appeal
from the Veterans Court to this court is jurisdictional and
mandatory. Henderson v. Shinseki, 131 S. Ct. 1197, 1204-
05 (2011) (the language of Section 7292(a) “clearly signals
an intent” to impose the same jurisdictional restrictions
on an appeal from the Veterans Court to the Federal
Circuit as imposed on appeals from a district court to a
court of appeals); see also Bowles v. Russell, 551 U.S. 205,
209-210 (2007). Because McMillan’s appeal as to the
underlying judgment was filed outside of the statutory
deadline for taking an appeal to this court, we must
dismiss the appeal.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The motion is granted. The appeal is dismissed.
      (2) Each side shall bear its own costs.

                                     FOR THE COURT


                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk
ISSUED AS A MANDATE: August 2, 2013
s26